On order of the Court, the application for leave to appeal the December 21, 2016 order of the Court of Appeals is considered and, it appearing to this Court that the cases of People v. Betts (Docket No. 148981), 502 Mich. 880, 912 N.W.2d 858 (2018), People v. Tucker (Docket No. 152798), --- Mich. ----, 914 N.W.2d 912, 2018 WL 3599313 (2018), and People v. Snyder (Docket No. 153696), 501 Mich. 1078, 911 N.W.2d 467 (2018) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in those cases.
WILDER , J., did not participate because he was on the Court of Appeals panel.